Citation Nr: 1024837	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection left leg 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1969 to June 1972.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Waco, Texas, 
Regional Office (RO) which, in pertinent part, determined that 
new and material evidence had been received to reopen the 
Veteran's claim of service connection for left leg degenerative 
joint disease and denied the claim on the merits.  In April 2010, 
the Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for left leg degenerative joint disease, the Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the Veteran's claim without 
regard to the RO's determination in order to establish the 
Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

At the hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO, the Veteran testified that he had been 
diagnosed with left knee degenerative joint disease/arthritis at 
the Dallas, Texas, VA Medical Center.  The Veteran's treating VA 
physicians informed him that his left knee degenerative joint 
disease was related to his service-connected left lower extremity 
fracture residuals.  The Veteran clarified that he was going to 
undergo a VA left knee evaluation which included both magnetic 
resonance imaging and X-ray studies within the next few weeks.  
Clinical documentation of the cited VA treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in resolving 
the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

A January 2005 Social Security Administration (SSA) award letter 
reflects that the Veteran was awarded disability benefits.  The 
evidence considered by the SSA in granting the Veteran's claim is 
not of record.  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after April 15, 2010, including 
that provided at the Dallas, Texas, VA 
Medical Center and not already of record, 
be forwarded for incorporation into the 
claims files.  

2.  Contact the SSA and request that it 
provide copies of all documentation 
developed in association with the Veteran's 
award of disability benefits for 
incorporation into the record.  

3.  Then readjudicate the issue of whether 
new and material evidence has been received 
to reopen the Veteran's claim of 
entitlement to service connection for left 
leg degenerative joint disease.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on his claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

